Citation Nr: 1812469	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-32 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran had active service from December 1964 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In August 2016, a Central Office hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the issue on appeal.

The Veteran contends he is unemployable due to his service-connected disabilities.

TDIU may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extraschedular consideration. 38 C.F.R. § 4.16 (b).

Here, the Veteran met the schedular requirements for TDIU prior to September 30, 2012, and since August 1, 2014, due to his combined 70-percent disability rating.  While the Board notes he did not have one disability rated at 40 percent or more, his right ankle and left knee disabilities affect a single body system; therefore, they are considered one disability.  38 C.F.R. § 4.16 (a).  Since the schedular rating requirements for a TDIU rating under 38 C.F.R. § 4.16 (a) were not met from October 1, 2012 to July 31, 2014, an award of TDIU would have to be on an extraschedular basis for that period.  This period will be addressed again when the appeal returns to the Board.

As well, the Veteran testified that he received Social Security Administration (SSA) disability benefits; however, SSA records have not been associated with the claims file.  Therefore, these records should be obtained on remand.  The Veteran, through his representative, also contends that a new VA examination is needed to obtain an opinion on the combined effects of the Veteran's service-connected disabilities on his employability.  This opinion should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain from SSA copies of their determination on the Veteran's claim for SSA disability benefits and the record upon which the determination was made.  If such records are unavailable, the reason for their unavailability must be explained for the record.

2. The AOJ should secure for association with the record updated (to the present) records of any/all VA treatment the Veteran has received for his service-connected disabilities.


3.  After completing directives (1)-(2), the AOJ should provide the claims file to an appropriate medical professional(s) to assess the impact his service-connected disabilities have had on his employability.

The Veteran's record (to include this remand and post-service treatment records) must be reviewed by the examiner(s) in conjunction with the file review(s).  

Upon review of the record, the examiner(s) should offer provide discussion of impact the Veteran's service-connected traumatic arthritis, right ankle; posttraumatic stress disorder; degenerative joint disease, left knee; and diabetes mellitus II (but not his age or any non-service connected disabilities) had on his ability to engage in substantially gainful employment consistent with his education and experience.

The examiner(s) should describe the types of employment that would be precluded by the disabilities and the types of employment, if any, that remain feasible despite the disabilities.  The examiner should also comment on the Veteran's August 2016 Board hearing testimony regarding his inability to perform his most recent post office job.

4. The AOJ should then review the obtained VA medical opinion(s) to ensure that it is responsive to the questions posed.

5. The AOJ should then review the record and readjudicate the claim on appeal.  If the issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




